Exhibit 10-2























HALLIBURTON COMPANY


BENEFIT RESTORATION PLAN


AS AMENDED AND RESTATED


EFFECTIVE JANUARY 1, 2004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



        

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS


ARTICLE                                                PAGE


ARTICLE I:    PURPOSE OF THE PLAN                            1


ARTICLE
II:        DEFINITIONS                                                     1


ARTICLE III:      ADMINISTRATION OF THE PLAN                             2


ARTICLE IV:      ALLOCATIONS UNDER THE PLAN, PARTICIPATION
                              IN THE PLAN AND SELECTION FOR
AWARDS                   4


ARTICLE V:        NON-ASSIGNABILITY OF AWARDS                           4


ARTICLE VI:       VESTING                                                 5


ARTICLE VII:     DISTRIBUTION OF AWARDS                                5


ARTICLE VIII:    NATURE OF PLAN                                      6


ARTICLE IX:       FUNDING OF OBLIGATION                                 6


ARTICLE X:         AMENDMENT OR TERMINATION OF PLAN                     7


ARTICLE XI:        GENERAL PROVISIONS                                 7


ARTICLE XII:       EFFECTIVE DATE                                    8


























 















     (i)   

--------------------------------------------------------------------------------

 







HALLIBURTON COMPANY


BENEFIT RESTORATION PLAN




Halliburton Company, having heretofore established the Halliburton Company
Benefit Restoration Plan, amends and restates the Halliburton Company Benefit
Restoration Plan to read as follows and to be effective in accordance with the
provisions of Article XII hereof.










































































    (ii)   

--------------------------------------------------------------------------------

 


ARTICLE I


Purpose of the Plan


The purpose of the Halliburton Company Benefit Restoration Plan is to provide a
vehicle to restore qualified plan benefits which are reduced as a result of
limitations on contributions imposed under the Internal Revenue Code or due to
participation in other company sponsored plans and to defer compensation that
would otherwise be treated as excessive employee remuneration within the meaning
of Section 162(m) of the Internal Revenue Code.




ARTICLE II
Definitions


Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.


(A)                          Account: An individual account for each Participant
on the books of such Participant's Employer to which is credited amounts
allocated for the benefit of such Participant pursuant to the provisions of
Article IV, Paragraphs (A) and (B), amounts transferred to the Plan from other
deferred compensation plans, and interest credited pursuant to the provisions of
Article IV, Paragraph (D).


(B)    Administrative Committee: The administrative committee appointed by the
Compensation Committee to administer the Plan.


(C)    Allocation Year: The calendar year for which an allocation is made to a
Participant's Account pursuant to Article IV.


(D)    Board: The Board of Directors of the Company.


(E)    Code: The Internal Revenue Code of 1986, as amended.


(F)    Compensation Committee: The Compensation Committee of the Board.


(G)    Company: Halliburton Company.


(H)    Employee: Any employee of an Employer. The term does not include
independent contractors or persons who are retained by an Employer as
consultants only.


(I)    Employer: The Company and any Subsidiary designated as an Employer in
accordance with the provisions of Article III of the Plan.


(J)    ERISA: The Employee Retirement Income Security Act of 1974, as amended.





 
 
  1  

--------------------------------------------------------------------------------

 



(K)    Participant: An Employee whose compensation from the Employers for an
Allocation Year is in excess of the limit set forth in Section 401 (a)(17) of
the Code for such Allocation Year or who has made elective deferrals for such
Allocation Year under the Halliburton Elective Deferral Plan. The foregoing
notwithstanding, an Employee whose employment with an Employer is terminated
prior to the last day of an Allocation Year for any reason other than death,
disability or retirement in accordance with the terms of his or her Employer’s
retirement policy shall not be eligible to participate in the Plan for such
Allocation Year and, accordingly, such Employee’s Account shall not be credited
with any allocation under Article IV, Paragraph (A) for such Allocation Year.


(L)    Plan: The Halliburton Company Benefit Restoration Plan, as amended and
restated January 1, 2004, and as the same may thereafter be amended from time to
time.


(M)    Subsidiary: At any given time, a company (whether a corporation,
partnership, limited liability company or other form of entity) in which the
Company or any other of its Subsidiaries or both owns, directly or indirectly,
an aggregate equity interest of 80% or more.
 
(N)    Termination of Service: Severance from employment with an Employer for
any reason other than a transfer between Employers.


(O)    Trust: Any trust created pursuant to the provisions of Article IX.


(P)    Trust Agreement: The agreement establishing the Trust.


(Q)    Trustee: The trustee of the Trust.


(R)    Trust Fund: Assets under the Trust as may exist from time to time.




ARTICLE III


Administration of the Plan


(A)    The Compensation Committee shall appoint an Administrative Committee to
administer, construe and interpret the Plan. Such Administrative Committee, or
such successor Administrative Committee as may be duly appointed by the
Compensation Committee, shall serve at the pleasure of the Compensation
Committee. Decisions of the Administrative Committee, with respect to any matter
involving the Plan, shall be final and binding on the Company, its shareholders,
each Employer and all officers and other executives of the Employers. For
purposes of the Employee Retirement Income Security Act of 1974, the
Administrative Committee shall be the Plan "administrator" and shall be the
"named fiduciary" with respect to the general administration of the Plan.


(B)    The Administrative Committee shall maintain complete and adequate records
pertaining to the Plan, including but not limited to Participants' Accounts,
amounts transferred to the Trust, reports from the Trustee and all other records
which shall be necessary or desirable in the proper administration of the Plan.
The Administrative Committee shall furnish the Trustee such information as is
required to be furnished by the Administrative Committee or the Company pursuant
to the Trust Agreement.





 
 
  2  

--------------------------------------------------------------------------------

 



(C)    The Company (the "Indemnifying Party") hereby agrees to indemnify and
hold harmless the members of the Administrative Committee (the "Indemnified
Parties") against any losses, claims, damages or liabilities to which any of the
Indemnified Parties may become subject to the extent that such losses, claims,
damages or liabilities or actions in respect thereof arise out of or are based
upon any act or omission of the Indemnified Party in connection with the
administration of this Plan (including any act or omission of such Indemnified
Party constituting negligence, but excluding any act or omission of such
Indemnified Party constituting gross negligence or willful misconduct), and will
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by him or her in connection with investigating or defending against any
such loss, claim, damage, liability or action.


(D)    Promptly after receipt by the Indemnified Party under the preceding
paragraph of notice of the commencement of any action or proceeding with respect
to any loss, claim, damage or liability against which the Indemnified Party
believes he or she is indemnified under the preceding paragraph, the Indemnified
Party shall, if a claim with respect thereto is to be made against the
Indemnifying Party under such paragraph, notify the Indemnifying Party in
writing of the commencement thereof; provided, however, that the omission so to
notify the Indemnifying Party shall not relieve it from any liability which it
may have to the Indemnified Party to the extent the Indemnifying Party is not
prejudiced by such omission. If any such action or proceeding shall be brought
against the Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party under the preceding paragraph for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation or reasonable expenses of
actions taken at the written request of the Indemnifying Party. The Indemnifying
Party shall not be liable for any compromise or settlement of any such action or
proceeding effected without its consent, which consent will not be unreasonably
withheld.


(E)    The Administrative Committee may designate any Subsidiary as an Employer
by written instrument delivered to the Secretary of the Company and the
designated Employer. Such written instrument shall specify the effective date of
such designated participation, may incorporate specific provisions relating to
the operation of the Plan which apply to the designated Employer only and shall
become, as to such designated Employer and its employees, a part of the Plan.
Each designated Employer shall be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all amendments thereto upon its submission of information to the Administrative
Committee required by the terms of or with respect to the Plan; provided,
however, that the terms of the Plan may be modified so as to increase the
obligations of an Employer only with the consent of such Employer, which consent
shall be conclusively presumed to have been given by such Employer upon its
submission of any information to the Administrative Committee required by the
terms of or with respect to the Plan. Except as modified by the Administrative
Committee in its written instrument, the provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer which employs the particular
Participant, if not paid from the Trust Fund.


(F)    No member of the Administrative Committee shall have any right to vote or
decide upon any matter relating solely to himself or herself under the Plan or
to vote in any case in which his or her individual right to claim any benefit
under the Plan is particularly involved. In any case in which an Administrative
Committee member is so disqualified to act and the remaining members cannot
agree, the Compensation Committee shall appoint a temporary substitute member to
exercise all the powers of the disqualified member concerning the matter in
which he or she is disqualified.



 
 
  3  

--------------------------------------------------------------------------------

 



ARTICLE IV


Allocations Under the Plan,
Participation in the Plan and Selection for Awards


(A)    The Administrative Committee shall determine for each Allocation Year
which Participants' allocations of Employer contributions (other than matching
contributions) under qualified defined contribution plans sponsored by the
Employers have been reduced for such Allocation Year by reason of the
application of Section 401 (a)(17) or Section 415 of the Code, or any
combination of such Sections, or by reason of elective deferrals under the
Halliburton Elective Deferral Plan, and shall allocate to the credit of each
such Participant under the Plan an amount equal to the amount of such reductions
applicable to such Participant. In addition, the Administrative Committee shall
allocate to the credit of each Participant under the Plan the amount of Employer
matching contributions that would have been allocated to such Participant’s
account under Employer’s qualified defined contribution plan with respect to (i)
the amount of such Participant's compensation (as such term is defined in
Employer’s qualified defined contribution plan) deferred under the Halliburton
Elective Deferral Plan for such Allocation Year and (ii) the amount of such
compensation not so deferred that is in excess of the compensation limit under
Section 401 (a)(17) of the Code for such Allocation Year.


(B)    The Compensation Committee may, in its discretion, allocate to the credit
of a Participant under the Plan all or any part of any remuneration payable by
the Employer to such Participant which would otherwise be treated as excessive
employee remuneration within the meaning of Section 162(m) of the Code for any
Allocation Year, rather than paying such excessive remuneration to such
Participant.


(C)    Allocations to Participants under the Plan shall be made by crediting
their respective Account on the books of their Employers as of the last day of
the Allocation Year, except that an allocation under Paragraph (B) shall be
credited to a Participant on the date the amount would have been paid to the
Participant had it not been deferred pursuant to the provisions of Paragraph
(B). Accounts of Participants shall also be credited with interest as of the
last day of each Allocation Year, at the rate set forth in Paragraph (D) below,
on the average monthly credit balance of the Account being calculated by using
the balance of each Account on the first day of each month. Prior to Termination
of Service, the annual interest shall accumulate as a part of the Account
balance. After Termination of Service, the annual interest for such Allocation
Year may be paid as more particularly set forth hereinafter in Article VII,
Paragraph (C).


(D)                          Interest shall be credited on amounts allocated to
Participants' Account at the rate of 10% per annum.



 
 
  4  

--------------------------------------------------------------------------------

 



ARTICLE V


Non-Assignability of Awards


No Participant shall have any right to commute, encumber, pledge, transfer or
otherwise dispose of or alienate any present or future right or expectancy which
he or she may have at any time to receive payments of any allocations made to
such Participant, all such allocations being expressly hereby made
non-assignable and non-transferable; provided, however, that nothing in the
Article shall prevent transfer (A) by will, (B) by the applicable laws of
descent and distribution or (C) pursuant to an order that satisfies the
requirements for a "qualified domestic relations order" as such term is defined
in section 206(d)(3)(B) of the ERISA and section 414(p)(1)(A) of the Code,
including an order that requires distributions to an alternate payee prior to a
Participant's "earliest retirement age" as such term is defined in section
206(d)(3)(E)(ii) of the ERISA and section 414(p)(4)(B) of the Code. Attempts to
transfer or assign by a Participant (other than in accordance with the preceding
sentence) shall, in the sole discretion of the Compensation Committee after
consideration of such facts as it deems pertinent, be grounds for terminating
any rights of such Participant to any awards allocated to but not previously
paid over to such Participant.




ARTICLE VI
 
Vesting


All amounts credited to a Participant’s Account shall be fully vested and not
subject to forfeiture for any reason except as provided in Article V.






ARTICLE VII


Distribution of Awards


(A)    Upon Termination of Service of a Participant the Administrative Committee
(i) shall certify to the Trustee or the treasurer of the Employer, as
applicable, the amount credited to the Participant's Account on the books of
each Employer for which the Participant was employed at a time when he or she
earned an award hereunder, (ii) shall determine whether the payment of the
amount credited to the Participant's Account under the Plan is to be paid
directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement if any, specify payment from the Trust Fund) and (iii) shall determine
and certify to the Trustee or the treasurer of the Employer, as applicable, the
method of payment of the amount credited to a Participant's Account, selected by
the Administrative Committee from among the following alternatives:


(1)  A single lump sum payment upon Termination of Service;


(2)  A payment of one-half of the Participant's balance upon Termination of
Service, with payment of the additional one-half to be made on or before the
last day of a period of one year following Termination; or





    5  

--------------------------------------------------------------------------------

 


(3)  Payment in monthly installments over a period not to exceed ten years with
such payments to commence upon Termination of Service.


The above notwithstanding, if the total amount credited to the Participant's
Account upon Termination of Service is less than $50,000, such amount shall
always be paid in a single lump sum payment upon Termination of Service.


(B)    The Trustee or the treasurer of the Employer, as applicable, shall
thereafter make payments of awards in the manner and at the times so designated,
subject, however, to all of the other terms and conditions of this Plan and the
Trust Agreement if any. This Plan shall be deemed to authorize the payment of
all or any portion of a Participant's award from the Trust Fund to the extent
such payment is required by the provisions of the Trust Agreement, if any.


(C)    Interest on the second half of a payment under Paragraph (A)(2) above
shall be paid with the final payment, while interest on payments under Paragraph
(A)(3) above may be paid at each year end or may be paid as a part of a level
monthly payment computed by the Administrative Committee through the use of such
methodologies as the Administrative Committee shall select from time to time for
such purpose.


(D)    If a Participant shall die while in the service of an Employer, or after
Termination of Service and prior to the time when all amounts payable to him or
her under the Plan have been paid to such Participant, any remaining amounts
payable to the Participant hereunder shall be payable to the estate of the
Participant. The Administrative Committee shall cause the Trustee or the
treasurer of the Employer, as applicable, to pay to the estate of the
Participant all of the awards then standing to his or her credit in a lump sum
or in such other form of payment consistent with the alternative methods of
payment set forth above as the Administrative Committee shall determine after
considering such facts and circumstances relating to the Participant and his or
her estate as it deems pertinent.


(E)    If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments.




ARTICLE VIII


Nature of Plan


This Plan constitutes a mere promise by the Employers to make benefit payments
in the future and Participants have the status of general unsecured creditors of
the Employers. Further, the adoption of this Plan and any setting aside of
amounts by the Employers with which to discharge their obligations hereunder
shall not be deemed to create a trust; legal and equitable title to any funds so
set aside shall remain in the Employers, and any recipient of benefits hereunder
shall have no security or other interest in such funds. Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Employers, present and future. This provision shall not require the Employers to
set aside any funds, but the Employers may set aside such funds if they choose
to do so.



 
 
  6  

--------------------------------------------------------------------------------

 



ARTICLE IX


                 Funding of Obligation


Article VIII above to the contrary notwithstanding, the Employers may fund all
or part of their obligations hereunder by transferring assets to a trust if the
provisions of the trust agreement creating the Trust require the use of the
Trust's assets to satisfy claims of an Employer's general unsecured creditors in
the event of such Employer’s insolvency and provide that no Participant shall at
any time have a prior claim to such assets. Any transfers of assets to a trust
may be made by each Employer individually or by the Company on behalf of all
Employers. The assets of the Trust shall not be deemed to be assets of this
Plan.




ARTICLE X


                Amendment or Termination of Plan


The Compensation Committee shall have the power and right from time to time to
modify, amend, supplement, suspend or terminate the Plan as it applies to each
Employer, provided that no such change in the Plan may deprive a Participant of
the amounts allocated to his or her Account or be retroactive in effect to the
prejudice of any Participant and the interest rate applicable to amounts
credited to Participants' Accounts for periods subsequent to Termination of
Service shall not be reduced below 6% per annum. Any such modification,
amendment, supplement suspension or termination shall be in writing and signed
by a member of the Compensation Committee.




ARTICLE XI
 
General Provisions


(A)    No Participant shall have any preference over the general creditors of an
Employer in the event of such Employer’s insolvency.


(B)    Nothing contained herein shall be construed to give any person the right
to be retained in the employ of an Employer or to interfere with the right of an
Employer to terminate the employment of any person at any time.


(C)    If the Administrative Committee receives evidence satisfactory to it that
any person entitled to receive a payment hereunder is, at the time the benefit
is payable, physically, mentally or legally incompetent to receive such payment
and to give a valid receipt therefor, and that an individual or institution is
then maintaining or has custody of such person and that no guardian, committee
or other representative of the estate of such person has been duly appointed,
the Administrative Committee may direct that such payment thereof be paid to
such individual or institution maintaining or having custody of such person, and
the receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.


(D)    Payments to be made hereunder may, at the written request of the
Participant, be made to a bank account designated by such Participant, provided
that deposits to the credit of such Participant in any bank or trust company
shall be deemed payment into his or her hands.





 
 
  7  

--------------------------------------------------------------------------------

 



(E)    Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.
 
(F)    THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF
TEXAS EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
 
  8  

--------------------------------------------------------------------------------

 



ARTICLE XII
 
Effective Date


This amendment and restatement of the Plan shall be effective from and after
January 1, 2004 and shall continue in force during subsequent years unless
amended or revoked by action of the Compensation Committee.






HALLIBURTON COMPANY




By ________________________________

































 


--------------------------------------------------------------------------------

  9  